NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL WINSTON,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5093 .
Appea1 from the United States Court of Federal
C1aims in case no. 11-CV-232, Seni0r Judge Eric G. Brug-
gink.
ON MOTION
ORDER
Michae1 Winston moves for "protection" and submits
various letters and a document entitled "Ru1e 60-B Mo-
tion." The United States moves for leave to respond
Upon consideration thereof,
IT IS ORDERED THATZ

WINSTON V. US 2
(1) Winston's motions are denied. Arguments con-
cerning this case should be placed in the briefs, and not in
letters.
(2) The motion to respond is granted and the re-
sponse is accepted The United States should calculate its
brief due date from the date of filing of this order.
FOR THE CoURT
DEC 2 2 2011 /s/ Jan Horbaly
Date J an Horba1y
C1erk
cc: Michae1Winston
J P. Connor, Es . \1,3, FS§p _
8 ames q ss .L'Z:ss°“
s
UEC 22_20l~1
.lAN HORBALY
CLERK